Dowling, J.:
The judgment appealed from should be reversed and a new trial ordered, upon the ground that reversible error was committed in permitting the testimony to be received in evidence of the witnesses Whitman, Swann, Perkins, Vorhaus, Goldstein, Eeker and Kilroe, and that thereby a collateral issue was raised quite apart from that of the guilt of the defendant upon the indictment in question, the decision of which adversely to the defendant must have prejudiced the determination of the main issue and prevented a fair trial of the case. Clarke, P. J., and McAvoy, J., concur; Smith and Martin, JJ., dissent.